Citation Nr: 0114666	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  94-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to May 
1978.

In a rating decision dated in October 1979, the Regional 
Office (RO) denied the veteran's claim for service connection 
for a psychiatric disability.  He was notified of this 
decision and of his right to appeal, but a timely appeal was 
not received.  He subsequently sought to reopen his claim for 
service connection for a psychiatric disability.  By rating 
action dated in July 1990, the RO held that the evidence 
submitted by the veteran did not provide a new factual basis 
to warrant service connection.  In a letter dated the 
following month, the RO advised the veteran that the decision 
of October 1979 was final unless new and material evidence 
was received showing that his psychiatric disability arose or 
was aggravated by service.  The veteran timely appealed this 
determination.

The issue of entitlement to an increased (compensable) rating 
for right ear hearing loss is addressed in the Remand 
following the Order section of this decision.


FINDINGS OF FACT

1.  In October 1979, the RO issued a rating decision that 
denied the veteran's claim for service connection for a 
psychiatric disability.  The veteran was notified of this 
adverse decision and of his appellate rights, but he did not 
initiate an appeal of the rating action.

2.  The evidence submitted subsequent to the October 1979 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that is, whether the veteran has a 
psychiatric disability that was incurred in service, and it 
must be considered in order to fairly decide the merits of 
his claim.


CONCLUSION OF LAW

The evidence received since the unappealed October 1979 
rating decision that denied entitlement to service connection 
for a psychiatric disability, which is final, is new and 
material, and the claim for this benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a psychosis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  Under this standard, new 
evidence may be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for a 
psychiatric disability in 1979.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will separately describe the evidence, which was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is vitally important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim. Id.

Factual background

The service medical records show that the veteran was seen in 
March 1978, and it was reported that he had just come in from 
being AWOL.  His commanding officer thought the veteran was 
"suicidal."  It was indicated that the veteran was actively 
threatening suicide by means of a razor.  He reported 
previous attempts.  An examination disclosed that he was 
coherent, oriented and passive-aggressive.  The assessment 
was behavioral disorder with suicidal gestures and anger.  On 
the report of medical history later in March 1978, in 
conjunction with the separation examination, the veteran 
denied frequent trouble sleeping, depression, loss of memory 
or nervous trouble.  A psychiatric evaluation on the 
separation examination in March 1978 was normal. 

The veteran was admitted to a Department of Veterans Affairs 
(VA) hospital in August 1978.  It was reported that he had 
attempted suicide that afternoon after an argument with his 
sister.  He related that he took about forty pills.  It was 
noted that he had been taken to Valley Presbyterian Hospital.  
The diagnosis was possible Darvocet overdose.

The veteran was again hospitalized by the VA from February to 
March 1979.  He had been transferred from San Fernando Valley 
Community Hospital following a suicide attempt.  It was 
indicated that the release of a younger sister from jail and 
the dissolution of a five-year relationship with his 
girlfriend were the direct antecedents for this suicide 
attempt.  It was noted that he had poor eye contact, with 
self-deprecatory gestures and verbalizations and active 
denial of sadness.  There was no evidence of a thought 
disorder or current suicidal ideation.  His insight and 
judgment were poor.  The hospital summary noted that on his 
37th day in the hospital, he was arrested for conspiracy to 
sell narcotics, and was discharged from the hospital 
irregularly.  The relevant diagnoses were status post drug 
overdose, situational depression, adolescent adjustment 
reaction and psychopathic personality disorder. 

The veteran was afforded a general medical examination by the 
VA in July 1979.  It was reported that he had had a nervous 
breakdown three months earlier.  

On VA psychiatric examination in July 1979, the examiner 
noted that the veteran gave some very unusual answers to 
questions.  A mental status evaluation showed some indication 
of distortion of reality and some delusional thinking.  He 
did not mention anxiety or depression as a problem.  The 
diagnosis was schizophrenia, paranoid type.  

The RO Decision 

By rating decision dated in October 1979, the RO denied 
service connection for a psychiatric disability.  It was 
indicated that the diagnosis of schizophrenia, paranoid type, 
was not supported, nor did it manifest within one year of the 
veteran's discharge from service.

The additional evidence 

A report from a psychiatric social worker of the County of 
Inyo Community Mental Health Services dated in September 1979 
is of record.  He indicated that he had initially seen the 
veteran in November 1978.  At that time, the veteran 
requested emergency psychiatric help at Northern Inyo 
Hospital for a "nervous breakdown."  When interviewed, the 
veteran stated that he could not "cope" anymore and that he 
was afraid he would "hurt" someone with a knife if he did 
not get help.  He was admitted and administered a mild dosage 
of Haldol.  He was discharged the following day.  When seen 
in the hospital, the veteran presented as immature and 
confused.  He presented a number of losses (the deaths of an 
aunt and uncle, his discharge from service, etc.), all of 
which appeared to erupt into the crisis at that time, 
primarily represented by anxiety and depression, with 
accompanying flat affect.  It was reported that the veteran 
appeared generally alert and oriented, with no overt, chronic 
signs of psychosis.  

It was noted that since the hospitalization, the veteran had 
been seen on four occasions by the psychiatric social worker.  
It was related that the veteran became upset over the deaths, 
while he was in service, of his aunt and uncle, and that he 
was denied permission to attend their funerals.  These events 
led to a sense of despair during which time he felt 
emotionally unstable.  The veteran claimed he sought and 
received a discharge from service.  It was noted that the 
veteran had been seen by Inyo County Mental Health in 
November 1978, and that in February 1979, he attempted 
suicide by ingesting a mixture of alcohol and drugs.  A 
mental status evaluation revealed that the veteran was very 
dependent and confused.  He appeared to have a very poor 
self-concept, with minimal self-acceptance.  The diagnostic 
impression was personality disorder, passive-dependent, 
inadequate, with acting out impulses.  

The veteran was seen for a psychiatric evaluation for the 
Social Security Administration at the County of Inyo 
Community Mental Health Services in October 1979.  The 
examiner stated that the evaluation by the psychiatric social 
worker presented an accurate picture of the veteran's 
background, family relationships and ability to cope with 
stress.  He noted that the veteran reported that for the 
previous 2 1/2 months, he had the experience of someone calling 
out his name, then discovering that he was either alone or 
that nobody present admitted that he had called the veteran.  
The examiner indicated that this might not be a bonafide 
hallucination.  While not overtly psychotic, the veteran's 
ego strength was such that mild stress was sufficient to tip 
him into a borderline psychotic state.  The impressions were 
inadequate personality and possible borderline personality.  

The veteran was admitted to a VA hospital in May 1987 seeking 
treatment for drug dependency.  He related a fifteen-year 
history of poly drug use.  A note on the day of admission 
reflected that the veteran had two separate episodes of 
thwarted violence, and a suicide attempt in 1980 due to 
family issues.  The diagnosis on hospital discharge in June 
1987 was mixed substance dependence.  

In May 1990, statements were received from C.W., Sr., L.W. 
and the veteran's mother.  The statements were to the 
combined effect that the veteran was hyperactive when he 
entered service, and became worse after service.  His mother 
wrote that an incident occurred while the veteran was home on 
leave during service.  In this incident, the veteran threw a 
knife at his sister.  The veteran's mother also related that 
the veteran spoke of violence, including biting the heads of 
chickens.  The statements also note that the veteran 
attempted suicide after his discharge from service.

VA outpatient treatment records dated in 1990 and 1991 have 
been associated with the claims folder.  In January 1990, the 
veteran related that he had a diagnosis of "psychopathic 
personality disorder" without understanding the meaning of 
what he was saying.  He was noted to be very agitated because 
he had to go to court.  The examiner stated that based on a 
very brief encounter, he felt that the veteran's claimed 
diagnosis was probably correct, and he was only seeking 
treatment as a means of escaping the legal system.  It was 
noted in January 1991 that the veteran fabricated 
conversations he thought he had had with various VA 
personnel.  He blamed the VA for all the problems he had 
experienced in getting along in society since his discharge 
from service.  The examiner stated that the veteran very 
obviously had a severe personality disorder and was unwilling 
to accept any responsibility for the results of his lack of 
impulse control or general behavior.  The following day, it 
was noted that the veteran had diagnoses of paranoid 
personality disorder, schizoid traits, dysthymia, chemical 
dependence, probable impulse control disorder, history of 
conduct disorder and antisocial personality disorder.  

The veteran was hospitalized by the VA from August to 
September 1993.  It was noted that he had experienced 
considerable stresses.  His father had died about three 
months earlier, and his wife had recently filed for divorce.  
The veteran acknowledged that he had numerous VA and civilian 
admissions for substance abuse.  The diagnoses on discharge 
were alcohol abuse and attention deficit hyperactivity 
disorder.


Analysis

The Board has reviewed the evidence submitted subsequent to 
the October 1979 rating decision, in the context of all the 
evidence of record, and finds that new and material evidence 
has been submitted.  Private and VA medical records are 
clearly new in that they were not previously of record.  In 
particular, the Board points out that the January 1991 VA 
outpatient treatment note reflects various diagnoses, 
including dysthymia.  The evidence is also material because 
it bears directly and substantially on the issue being 
considered, that is whether the veteran has an acquired 
psychiatric disability.  The evidence suggesting the presence 
of such a disability is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the additional evidence of 
record is new and material, and the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
The Board further finds that additional development is 
required prior to determining the substantive merits of the 
veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability.  During the hearing at the RO in 
August 1991, reference was made to several facilities where 
the veteran was apparently treated for psychiatric 
complaints.  It was noted that the veteran had received 
treatment at Bishop Mental Health Center in Bishop, 
California; Valley Presbyterian Hospital (treatment in 1978); 
San Fernando Community Hospital; Inyo County Community Health 
Services in Lone Pine, California; and St. Mary's Hospital 
(treatment in 1981) in Quincy, Illinois.  (See August 14, 
1991 hearing transcript, at pages 7-9.  It is not clear 
whether an attempt has been made to obtain all these records.  
The Board acknowledges that some records that the facility 
indicated were no longer available were obtained from the 
Social Security Administration.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

By a rating decision in May 1994, the RO denied entitlement 
to an increased (compensable) rating for right ear hearing 
loss.  Notice of the determination was provided to the 
veteran and his representative that same month.  A timely 
notice of disagreement with the determination was received in 
January 1995.  A statement of the case has not been issued 
with regard to this matter.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
psychiatric disability since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain any records that have not already 
been associated with the claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of any current psychiatric 
disability.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to specify 
the diagnosis of each psychiatric 
disability present and to furnish an 
opinion concerning whether it is at least 
as likely as not that the veteran has an 
acquired psychiatric disability that is 
related to service.  The rationale for 
any opinion expressed should be set 
forth.  The examiner should assign a GAF 
score and a definition of the numerical 
code assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should adjudicate 
the service connection claim de novo.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC should also reflect the 
May 11, 1994 RO adjudication of the issue 
of entitlement to an increased 
(compensable) rating for right ear hearing 
loss.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issues 
considered .  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



